Title: From John Adams to C. W. F. Dumas, 8 November 1782
From: Adams, John
To: Dumas, C. W. F.


Dear Sir,
Paris Novr. 8th. 1782.

The News that Mr. Brantzen wrote to our Friends before I left the Hague was true The King of Great Britain under the Great Seal of his Kingdom has by Patent constituted Richard Oswal Esqr. his Minister Plenipoy. to treat with the Ministers of the United States of America. Who would have thought that G. B. would be the 3d. Power in Europe to acknowledge the Independence of America— You may write this to Manson, but conceal me.
G. Britain can no longer pretend that it is a Breach of the Neutrality or an Hostility against her, to acknowledge the Independence of America or make Treaties with them.
I am directed by an Order of Congress, signified to me by their Secretary at War Genl. Lincoln, to procure them a State of the Pay, Rations and Subsistence of the Troops of the States General, of Prussia, Russia & all the northern Powers. Will You be so good as to procure that of the Republick & any other that You can & send it to me.
Respects to Made. & Mademoille. Dumas, & to all friends, particularly Mr. Gyselaer & Mr. Fisher—
Yours sincerely.
